Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00269-CV

                   PHYTON BIOTECH, LLC and Phyton Biotech, GmbH,
                                  Appellants

                                              v.

                                    DIATHEGEN, LLC,
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17463
                       Honorable Stephani A. Walsh, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED July 26, 2017.


                                               _________________________________
                                               Rebeca C. Martinez, Justice